DETAILED ACTION
Claims 1-24 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 -24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 10, 16, and 22 recite the limitation " a set of substitution operations of a cryptographic process involving a plurality of substitution tables ". It is indefinite what “involving a plurality of substitution tables” applies to, the substitution operations or the cryptographic process.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It is unclear what the intended metes and bounds of claims 1 -24 is. Applicant has failed to establish the intended metes and bounds of these, and thus the claims are indefinite.
Double Patenting
Claims 1-24 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of copending US Patent Application Nos. 16281887 and 16281889.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method, comprising: executing, using a cryptographic circuit, a set of substitution operations of a cryptographic process involving a plurality of substitution tables, the executing including: performing, for each set of substitution operations of the cryptographic process, a series of sets of substitution operations of which: one set of the series is a real set of substitution operations corresponding to the set of substitution operations of the cryptographic process; and one or more other sets of the series are dummy sets of substitution operations, each dummy set being based on a different permutation of said substitution tables” (claim 1, instant application) is analogous to 
“A method, comprising: executing, using a cryptographic circuit, substitution operations of a cryptographic process based on one or more scrambled substitution tables, the executing including: performing, for each set of one or more substitution operations of the cryptographic process, a series of sets of one or more substitution operations of which: one set of the series is a real set of one or more substitution operations defined by the cryptographic process, the real set of one or more substitution operations being based on input data modified by a real scrambling key; and one or more other sets of the series are dummy sets of one or more substitution operations, each dummy set of one or more dummy substitution operations being based on input data modified by respective false scrambling keys different from the real scrambling key” (claim 1, patent application 16281887) and 
“A method, comprising: executing, using a cryptographic circuit, a cryptographic process including at least one substitution operation, the executing including: performing, for each substitution operation of the cryptographic process, a series of substitution operations of which: one substitution operation of the series is a real substitution operation corresponding to the substitution operation of the cryptographic process; and one or more substitution operations of the series are dummy substitution operations, wherein a position of the real substitution operation in said series of substitution operations is selected randomly” (claim 1, patent application 16281889).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-24 of the instant application and thus anticipate the claims of the instant application. Claims 1-24 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing real and dummy substitution operations in a cryptographic process. 
This judicial exception is not integrated into a practical application because they are broad enough to cover substitution operations in the mind or with pen/paper, other than the generic computer components.
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “a circuit”, nothing in the claim element precludes the step from practically being performed in the human mind or with pen/paper. For example, but for the “a circuit” language, the claim encompasses a user performing substitution operations for encrypting short strings as introduction to elementary encryption classes are taught.
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1-6, 9-12, and 15-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michiels (20160350520).
Regarding claims 1, 10, 16, and 22, Michiels teaches 1. A method, comprising: /10. A non-transitory computer-readable medium storing a computer program which, when executed by a processing device, implements a method, the method comprising:/ 16. A cryptographic device, comprising: a memory circuit, which, in operation, stores a plurality of substitution tables to implement / 22. A system, comprising: one or more processing cores; and cryptographic circuitry coupled to the one or more processing cores, (abstract, par.23-29)
executing, using a cryptographic circuit, a set of substitution operations of a cryptographic process involving a plurality of substitution tables, the executing including: 
performing, for each set of substitution operations of the cryptographic process, a series of sets of substitution operations of which: 
one set of the series is a real set of substitution operations corresponding to the set of substitution operations of the cryptographic process; and 
one or more other sets of the series are dummy sets of substitution operations, each dummy set being based on a different permutation of said substitution tables  (par.80-90, perform regular/real lookups and dummy lookups, provide dummy tables, random selection of operations).
Regarding claims 2, 11, and 23, Michiels teaches wherein a position of the real set of substitution operations in each series is selected randomly based on a first random value (par.45-50, 80-90). 
Regarding claims 3 and 12, Michiels teaches wherein performing each series of sets of substitution operations comprises: loading N input values, where N is an integer equal to or greater than two; and supplying, on consecutive sets of S-box access operations, each of said N input values to a respective one of N S-boxes, wherein during the real set of substitution operations each of the N input values is supplied to a corresponding one of said N S-boxes based on said cryptographic process, and during the dummy sets of substitution operations each of the N input values is supplied to a different S-box than its corresponding S-box, and wherein the position that the real set of substitution operations is 
Regarding claim 4, Michiels teaches wherein each set of substitution operations comprises addressing memory locations of one or more memories based on S-box input data values and reading values at said memory locations to provide S-box output data values (par.45-48, 84-95). 
Regarding claim 5, Michiels teaches for each series of sets of substitution operations, storing the S-box output values of each substitution operation, and selecting the output values corresponding to said real set of substitution operations based on said first random value (par.24-30, 45-47, 62-70). 
Regarding claim 6, Michiels teaches wherein performing each set of substitution operations in said series comprises using a same input message and secret key (par.44-53). 
Regarding claims 7 and 13, Michiels teaches wherein: each series of sets of substitution operations comprises m-1 dummy sets of substitution operations, where m is an integer fixed at a value equal to or greater than 2 or selected randomly; and for a given key, a same group of m-1 permutations are applied during the corresponding m-1 dummy substitution operations (par.24-30, 45-47, 62-70). 
Regarding claims 8 and 14, Michiels teaches wherein each group of m-1 permutations for a given key is selected based on a second random value (par.85-95). 
Regarding claims 9 and 15, Michiels teaches wherein a number of dummy sets of substitution operations performed in each series is selected randomly (par.45-48, 60-68). 
Regarding claim 17, Michiels teaches comprising a random number generator, which, in operation, generates, for each of said series of sets of substitution operations, a first random value, wherein the one or more circuits randomly select a position of the real set of substitution operations among the one or more dummy sets of substitution operations based on the first random value (par.24-30, 45-47, 62-70). 
Regarding claim 18, Michiels teaches wherein the random number generator, in operation, generates a second random value, wherein the one or more circuits randomly select the permutations of said substitution tables based on the second random value (par.24-30, 45-47, 62-70). 
Regarding claim 19, Michiels teaches an input register configured to store N input values; and one or more multiplexers configured to select, for each set of substitution operations of each series, the input value among said N input values to be provided to each substitution table (par.56-64). 
Regarding claim 20, Michiels teaches a selection circuit configured to generate a selection signal for controlling the one or multiplexers based on said first and second random values (par.14-18). 
Regarding claim 21, Michiels teaches wherein the one or more circuits comprise one or more processing devices under control of instructions stored in an instruction memory to load N input values into a memory, where N is equal to the number of substitution tables, and to select, for each set of substitution operations of each series, either to implement the real set of substitution operations by providing each input value to a corresponding one of said substitution tables based on said cryptographic process, or to implement a dummy set of substitution operations by providing each input value to one of said substitution tables other than the corresponding one (par.28-30, 46-56). 
Regarding claim 24, Michiels teaches wherein the cryptographic process is related to a function of the one or more processing cores (par. 24-30, 45-47, 92-103).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dupaquis (20080019503) teaches A deterministic blinding method for cipher algorithms that employ key-mixing and substitution (S-box) operations uses a masking table constructed with a true mask and a plurality of dummy masks corresponding to every possible S-box input. Each mask is applied in the key-mixing operation (e.g., bitwise XOR) to the cipher key or to round subkeys to generate true and dummy keys or subkeys that are applied to the data blocks within the overall cipher algorithm or within individual cipher rounds. The mask values prevent side-channel statistical analyses from determining the true from the dummy keys or subkeys. The true mask is identifiable to the cipher but not by external observers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419